DETAILED ACTION 
The present application, filed on 9/17/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 5/16/2022. 
a.  Claims 1, 8, 15 are amended
b.  Claims 3-5, 10-12, 17-19 are cancelled

Overall, Claims 1-2, 6-9, 13-16, 20 are pending and have been considered below.   
	

Miscellaneous
	Receipt of four Declarations under 37 CFR 1.132 is acknowledged. The Declarations have been considered. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 13-16, 20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.   
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating at least one test campaign, selecting at least one test campaign parameter to be validated; (1) initiating a first test simulation; (2) running the first text simulation; (3) determining whether the test user account satisfies the test campaign parameter; (4) determining that the first campaign message does not include the first test campaign parameter; (5) determine whether a first accurate message regarding the test campaign is issued; (6) determining that the test user account does not satisfy the first test campaign parameter; (7) determining that a first error occurred; (8) generating a first status report; (repeating steps 1 through 8 for a second test simulation); implementing the active campaign by sending a message to the user.  
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing process, i.e. a process aimed at testing a campaign before launch. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: receiving a notification that a predetermined event is satisfied; generating a test user account; selecting a plurality of test parameters; communicating the first status report; communicating the second status report. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, receiving a notification that a predetermined event is satisfied; generating a test user account; selecting a plurality of test parameters are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while communicating the first status report; communicating the second status report are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Additional remaining claim elements are: the test campaign parameter; the token; the token status for the test user account; the active campaign; the message. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application.

 (C) Finally, recited computing elements, i.e. processor; computer-readable medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining elements of the independent claims are directed to: receiving a notification that a predetermined event is satisfied; generating a test user account; selecting a plurality of test parameters; communicating the first status report; communicating the second status report. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, receiving a notification that a predetermined event is satisfied; generating a test user account; selecting a plurality of test parameters are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while communicating the first status report; communicating the second status report are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.   

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the test campaign parameter; the token; the token status for the test user account; the active campaign; the message. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; computer-readable medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 6 (which is repeated in Claims 13, 19) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating a status report. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2, 7 (which are repeated in Claims 9, 14, 16 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the test user parameter; test campaign parameter; identified error. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2 and [0044]-[0051], including among others: processor; memory; storage component; input component; output component, communication interface. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-2, 6-9, 13-16, 20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20100274661 A1		US-PGPUB	17	OPTIMIZATION OF ADVERTISING CAMPAIGNS ON MOBILE NETWORKS	Aaltonen; Janne et al.
US 20050171843 A1		US-PGPUB	16	Systems and methods for optimizing advertising	Brazell, Robert et al.
US 20040148211 A1		US-PGPUB	41	Decision management system with automated strategy optimization	Honarvar, Laurence et al.
US 20140337119 A1		US-PGPUB	28	AUTOMATIC OFFER GENERATION USING CONCEPT GENERATOR APPARATUS AND METHODS THEREFOR	Moran; David et al.
US 20140330637 A1		US-PGPUB	36	AUTOMATED BEHAVIORAL ECONOMICS PATTERNS IN PROMOTION TESTING AND METHODS THEREFOR	Moran; David et al.
US 20140330636 A1		US-PGPUB	30	AUTOMATED PROMOTION FORECASTING AND METHODS THEREFOR	Moran; David et al.
US 20140330635 A1		US-PGPUB	27	AUTOMATED EVENT CORRELATION TO IMPROVE PROMOTIONAL TESTING	Moran; David et al.
US 20140330634 A1		US-PGPUB	32	AUTOMATED AND OPTIMAL PROMOTIONAL EXPERIMENTAL TEST DESIGNS INCORPORATING CONSTRAINTS	Moran; David et al.
US 20140278918 A1		US-PGPUB	21	ARCHITECTURE AND METHODS FOR PROMOTION OPTIMIZATION	Moran; David
US 20170213238 A1		US-PGPUB	20	EVALUATING PERFORMANCE OF CONTENT ITEM PRESENTATION BY MODIFYING PARAMETERS DETERMINING WHETHER TO PRESENT CONTENT ITEM TO USERS OF AN ONLINE SYSTEM	Bhalgat; Anand Sumatilal et al.
US 10636052 B2		USPAT	32	Automatic mass scale online promotion testing	Moran; David et al.
US 20190180303 A1		US-PGPUB	46	SYSTEMS AND METHODS FOR DEMOCRATIZED COUPON REDEMPTION	Ventrice; Tony et al.
US 20190180302 A1		US-PGPUB	46	SYSTEMS AND METHODS FOR COLLABORATIVE OFFER GENERATION	Ventrice; Tony et al.
US 20110099202 A1		US-PGPUB	25	Anonymous Information Exchange	Dedeoglu; Mehmet E. et al.
US 20050010477 A1		US-PGPUB	40	Segmenting and analyzing market data	Sullivan, Shaun Michael et al.
US 20170034593 A1		US-PGPUB	26	CROSS-SCREEN MEASUREMENT ACCURACY IN ADVERTISING PERFORMANCE	Ray; Debajyoti et al.
US 10311466 B1		DERWENT	37	System for allowing set of clients to plan, test and refine direct marketing campaigns based on credit-related data, has processor allowing client to query and test for campaign using data set through virtual electronic partition	ACHANTA V R et al.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the former. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The method of claim 1 provides for end-to-end testing of campaign parameters to ensure that a campaign is correct and accurately conveys desired information to a targeted end user.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, testing campaigns end-to-end before launching is a common business practice. In general, testing any product before putting it on the market, is standard practice in the industry. To this end, Examiner is not aware of any situation in which a product is put on the market before it is thoroughly tested. Even in the high emergency situation created by the recent pandemic, vaccines have been tested by well-established procedures and protocols, before being applied to the public at large. In this respect, advertising campaigns surely are no exception. 
Second, end-to-end testing of campaigns is well-known, routine and conventional in the art – see US 2016/0314066 to Mirza et al; US 2013/0054349 to Ogawa; US 2017/0148051 to Bagheri et al ; US 2012/0158487 to Ogawa. 

Applicant submits “The limitations of claim 1 demonstrate that claim 1 is directed to a method that improves a campaign test system by ensuring that an active campaign is correct and accurately conveys desired information to a user as indicated in the specification.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to campaign testing before launching. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to test an advertisement campaign before launching (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art advertising campaign test engines, as claimed by Applicant. In spite of disclosing at [0003]-[0005], [0033]-[0034] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art advertising campaign test engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular advertising campaign test engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).   

Applicant submits “In support of the above statements, included with this response are Declarations from Ms. Gina Smith Pask, Mr. Balathandapani Muthusamy, Mr. Mohit Durgapal, and Mr. Fabian Holger Hannemann ("Declarations"), inventors of the present application, explaining how the present claims are directed to a solution necessarily rooted in computer technology to address a problem arising in the realm of computer networks and testing, and overcomes a computer centric problem.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added) 

	It follows that the alleged improvement has to be documents by the application specification. Declarations under 37 CFR 1.132 cannot be used as addition or supplement to the specification – see MPEP 2106.05(a) “Any such evidence submitted under 37 CFR 1.132 must establish what the specification would... convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g. MPEP § 716.09 on 37 CFR 1.132 practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would... technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent.” 

	Further, as shown in the response above, the specification does not “disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement” when compared to the state of the art. As shown here above, Applicant’s assertion that “end-to-end testing of campaign parameters” appears to be well-know, routine and conventional in the art.  

Applicant submits “Therefore, as is apparent from the Declarations, the claims of the present invention are, similar to the claims discussed in DDR Holdings, directed to a claimed solution necessarily rooted in computer technology in order to overcome a problem (associated with simulations of test campaigns) specifically arising in the realm of computer networks. Thus, the claims are eligible for the same reasons provided by the Federal Circuit in DDR Holdings.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a single Court decision and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
As a result of the amendments and after further considerations, the rejection is withdrawn.  


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622